Exhibit 10(u)

SUMMARY OF THE COMPENSATION OF EXECUTIVE OFFICERS OF SIGMA-ALDRICH CORPORATION

The following table presents compensation information for the Chief Executive
Officer and the four other most highly compensated executive officers based on
salary and bonus in 2005 for the years ended December 31, 2005, 2004 and 2003:

Summary Compensation Table

 

          Annual Compensation    Long-Term Compensation     

Name/Position

   Year    Salary    Bonus (1)   

Other Annual

Comp. (2)(3)

   Restricted
Stock
Award (4)    Securities
Underlying
Options (#)    LTIP
Payouts (2)    All Other
Comp. (8)

David R. Harvey (5)

   2005    $ 725,000    $ 584,249      —        —      50,000      —      $
8,160

Chairman of the Board

   2004      725,000      449,051      —      $ 1,501,164    90,000      —     
  7,980    2003      725,000      298,401    $ 122,841      —      50,000    $
195,400      7,800

Michael R. Hogan

   2005      430,000      260,150      —        —      10,000      —       
41,460

Chief Administrative Officer,

   2004      430,000      199,950      —        —      20,000      —       
41,280

Chief Financial Officer and Secretary

   2003      430,000      132,870      —        —      20,000      —       
7,800

David W. Julien (6)

   2005      310,000      187,550      —        —      10,000      —       
34,260

President, Research Specialties

   2004      310,000      144,150      —        —      20,000      —       
34,080    2003      310,000      95,790      —        —      20,000      —     
  7,800

Jai P. Nagarkatti (7)

   2005      470,000      341,220      —        —      17,500      —       
179,060

President and

   2004      366,875      262,260      —        —      20,000      —       
41,280

Chief Executive Officer

   2003      305,000      94,245      33,781      —      20,000      53,735     
7,800

Franklin D. Wicks

   2005      320,000      193,600      —        —      10,000      —       
34,860

President, SAFC

   2004      320,000      148,800      —        —      20,000      —       
34,680    2003      320,000      98,880      33,781      —      20,000     
53,735      7,800

 

(1) Amounts are earned and accrued during the fiscal years indicated and are
paid subsequent to the end of each fiscal year pursuant to the Company’s Cash
Bonus Plan.

 

(2) The value of shares issued under the Incentive Stock Bonus Plan in 2003
relates to performance in 1997 and are presented as long term incentive plan
(“LTIP”) payouts. Such values represent the aggregate market value of shares of
common stock issued on the payout date. Cash payouts to cover Federal income
taxes related to the issuance of such shares are presented as other annual
compensation. No awards are outstanding under this plan and no future awards
will be issued under this plan.

 

(3) Excludes the value of personal use of automobiles and club memberships
provided by the Company, the amounts of which are immaterial for each executive
officer.

 

(4) Represents the value of 25,900 shares of restricted stock issued on February
10, 2004 pursuant to Dr. Harvey’s Employment Agreement. These awards became
fully vested on January 1, 2006. As of December 31, 2005, the 25,900 shares of
restricted stock were valued at $1,639,211. Dividends are paid on restricted
stock.

 

(5) Effective January 1, 2006, David R. Harvey became the Chairman of the Board
of Directors. Previously, he served as both the Chairman of the Board of
Directors and Chief Executive Officer of the Company.

 

(6) Effective July 11, 2005, David W. Julien became the President of Research
Specialties. Previously, he served as President of Biotechnology.

 

(7) Effective January 1, 2006, Jai P. Nagarkatti became both the President and
Chief Executive Officer of the Company. Previously he served as both the
President and Chief Operating Officer.

 

(8) Represents amounts contributed for each executive officer under the
Company’s 401(k) Retirement Savings Plan in 2005, 2004 and 2003, respectively,
and under the Supplemental Retirement Plan in 2005 and 2004.



--------------------------------------------------------------------------------

Exhibit 10(u) (continued)

The components of All Other Compensation are presented in the following table:

All Other Compensation

 

Name/Position

   Year    401(k)
Retirement
Savings Plan    Supplemental
Retirement
Plan    Total

David R. Harvey

   2005    $ 8,160      —      $ 8,160    2004      7,980      —        7,980   
2003      7,800      —        7,800

Michael R. Hogan

   2005      8,160    $ 33,300      41,460    2004      7,980      33,300     
41,280    2003      7,800      —        7,800

David W. Julien

   2005      8,160      26,100      34,260    2004      7,980      26,100     
34,080    2003      7,800      —        7,800

Jai P. Nagarkatti

   2005      8,160      170,900      179,060    2004      7,980      33,300     
41,280    2003      7,800      —        7,800

Franklin D. Wicks

   2005      8,160      26,700      34,860    2004      7,980      26,700     
34,680    2003      7,800      —        7,800